Citation Nr: 1746186	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disability as secondary to service-connected right foot disabilities. 

2.  Entitlement to service connection for a back disability as secondary to service-connected right foot disabilities. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to August 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In March 2015, the Board remanded these claims to obtain a new VA examination and opinion.  In June 2016, the Board denied service connection on a direct basis for these claims and remanded the issue of service connection as secondary to the Veteran's service-connected right foot disabilities for a supplemental medical opinion.  
 

FINDINGS OF FACT

1.  The competent and probative evidence of record is against a finding that the Veteran's current left knee disability was caused or aggravated by his service-connected right foot disabilities.  

2.  The competent and probative evidence of record is against a finding that the Veteran's current back disability was caused or aggravated by his service-connected right foot disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability as secondary to the Veteran's service-connected right foot disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310(a) (2016).

2.  The criteria for service connection for a back disability as secondary to the Veteran's service-connected right foot disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

As noted above, the Board remanded the matter twice to obtain medical opinions regarding secondary service connection.  Because the opinions obtained via remand were inadequate, the Board requested an expert medical opinion from an orthopedic surgeon.  The Board carefully reviewed this opinion and finds it adequate and responsive to the Board's directives because the physician carefully reviewed the Veteran's medical history including his in-service right foot injury, his injuries incurred in a motor vehicle accident (MVA), and his statements about a potential relationship between his service-connected right foot disabilities, an associated altered gait, and his back and left knee disabilities.  The physician's letter was sent to the Veteran in July 2017, with an invitation to submit additional evidence or argument to support his case.  To date, the Veteran has not submitted additional information.  The Veteran's representative acknowledged receipt of the medical opinion, but did not identify or submit any additional evidence.  Accordingly, the Board finds that the duty assist has been met and will proceed to adjudicate the case on the merits.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Further, service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.
Factual Background

The Veteran is claiming service connection for left knee and back disabilities as secondary to his service-connected right foot calcaneal spur and Achilles tendonitis.  He asserts that these right foot disabilities caused an altered gait that aggravated his back and left knee disabilities.  In April 2003, the Veteran was injured in a motor vehicle accident (MVA).  His resulting injuries included left femur fracture, left tibia fracture, left acetabulum fracture, and left hemi-pelvis fracture.  A March 2008 VA examination performed to evaluate the Veteran's right foot and ankle describes an antalgic gait.  A November 2009 VA treatment record notes the Veteran's concern that his altered gait has worsened his back pain.   

In December 2009, a VA examiner opined that the Veteran's back and left knee conditions were less likely than not secondary to or aggravated by his service-connected right calcaneal spur because these conditions were likely related to the April 2003 MVA.  Because the examiner did not provide diagnoses for the claimed back and left leg conditions, the Board remanded the claims for another examination and opinion.  

August 2010 and May 2011 VA treatment records note reports of low back pain described as present "since 2005 without known injury."  	
	 
The July 2015 VA examiner diagnosed the Veteran with lumbar strain and left knee instability/strain.  The examiner provided negative direct and secondary nexus opinions.  The reason given was that the Veteran first reported back and left leg pain after the April 2003 MVA, and that this pain is consistent with MVA trauma.  Regarding secondary service connection, the examiner stated that "right foot calcaneal spur and right ankle Achilles tendonitis [have] no causative relationship with . . . knee/lower leg or lumbar spine strain.  Therefore, the Veteran's lumbar strain, left knee/lower leg . . . [were] less likely than not aggravated beyond [their] natural progression by [the Veteran's service-connected] right foot calcaneal spur and right ankle Achilles tendonitis."    

In June 2016, the Board denied the Veteran's direct service connection claims and remanded the secondary claims for another medical opinion.  The Board specifically directed the VA examiner to provide opinions on whether the Veteran's back and left leg disabilities were caused or aggravated by the Veteran's service-connected right foot disabilities, to include any abnormal gait caused by the right foot disabilities.  

In July 2016, a VA examiner opined that the Veteran's left knee disability was less likely than not caused or aggravated by the Veteran's service-connected right foot disabilities because the Veteran's medical records do not contain reports of left leg concerns prior to the April 2003 MVA.  The examiner also opined that it was less likely than not that the Veteran's back injury was caused by the service-connected right foot disabilities because the medical evidence is silent as to back symptoms prior to the April 2003 MVA.  The examiner did not address the Veteran's contention that altered gait associated with his right foot disabilities caused or aggravated his left knee and back disabilities.  Accordingly, the Board found this opinion inadequate and requested an expert medical opinion addressing the issues on appeal from a VA orthopedic surgeon.  

In a June 2017 medical opinion, an orthopedic surgeon reviewed the Veteran's medical records and provided negative nexus opinions as to whether the Veteran's right foot disabilities caused or aggravated his back and left knee conditions.  

The expert stated that low back pain is common, and its cause is usually unknown; moreover, she opined that the Veteran's specific right foot disabilities were unlikely to cause a back disability because these injuries were typically mild and self-limiting.  She added that orthopedic literature does not support a relationship between tendonitis, limping, and back pain.  She also noted that the Veteran suffered severe injuries in the April 2003 MVA, and that he had not reported back symptoms prior to the MVA.  Based on her review of the chart, medical history, and medical literature, she opined that it was very unlikely (less than 20 percent) that the Veteran's service-connected right foot disability contributed to or caused his left knee or back condition.  She also opined that it was less than 30 percent likely that his right foot disability or limp aggravated his back condition because medical literature does not support this relationship, and the Veteran's medical history as documented over time does not indicate that his limp or right foot disability aggravated his back condition.  

She also opined that it was very unlikely (less than a 20 percent chance) that his service-connected disability caused or aggravated any condition of his left leg.   She noted that medical literature does not support a causal relationship between an injury to one extremity and an injury to the opposite extremity.  She opined that his specific right foot disabilities would not cause pain in his left leg based on her knowledge of medical literature and review of the Veteran's medical records.  She added that medical literature does support a causal relationship between the injuries he sustained in the MVA and his current left knee condition.  Specifically, she stated that the MVA injuries likely led to post-traumatic arthritis, limited motion, pain, ligament injuries, and instability of the left knee.   

Analysis 

It is undisputed that the Veteran has current low back and left knee disabilities.  Therefore, the question before the Board is whether it is as least as likely as not that these disabilities were caused or aggravated by his service-connected right foot calcaneal spur and/or Achilles tendonitis including by a related altered gait.  

After a careful review of the record including the Veteran's statements, his treatment records, and the VA examination reports and opinions, the Board finds that the preponderance of the evidence indicates that his back and left knee disabilities were not caused or aggravated by his service-connected right foot disabilities or associated altered gait.  The June 2017 medical opinion provides a detailed review of the Veteran's medical history and prior symptoms that is responsive to the Board's April 2017 directives.  Specifically, the physician addressed the potential effect of the Veteran's right foot disabilities and associated altered gait and provided opinions as to both the cause and aggravation prongs of secondary service connection supported by detailed rationales.  Her discussion evidenced a firm grasp of the Veteran's medical history and expressed an understanding of his belief-which she characterized as commonly held but mistaken-that injury to one leg and associated limping affect the other leg.  She also referenced medical literature in supporting her expert opinion as an orthopedic surgeon that it was unlikely (less than 20-30 percent) that the Veteran's current lumbar strain or left knee instability/strain was caused or aggravated by his right foot disability.  She further explained her opinions by expressing agreement with prior opinions indicating that the Veteran's left leg and back injuries were likely related to his April 2003 MVA both because of the temporal relationship between this accident and his reports of back and left leg pain and because his specific back and left leg injuries are typical results of the acute injuries he sustained in the MVA.  

The Board assigns significant probative weight to this opinion because it is supported by a detailed rationale that is grounded in the Veteran's medical history, acknowledges his report of symptoms, and explains why his medical history and her medical expertise cause her to find that there is no likely connection between his service-connected right foot disability and associated altered gait and his lumbar strain and left knee instability.  

The Board carefully reviewed the other medical evidence including the other nexus opinions of record discussed above.  However, these records do not contain a positive nexus statement and do not relate the Veteran's back and left knee disabilities to his right foot disability or altered gait.  

The Board acknowledges the Veteran's belief that his right foot disabilities and associated altered gait caused or aggravated his back and left knee disabilities at issue here and finds no reason to doubt his credibility.  However, while the Veteran is competent to report his symptoms including their nature and onset, the Board finds that the question of a causal relationship between these different medical conditions is a complicated medical question for which the Veteran is not able to provide competent or probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Because the competent and probative evidence of record is negative as to whether the Veteran's current lumbar strain and left knee strain/instability was caused or aggravated by his right foot disability and associated altered gait, service connection for these disabilities is not warranted.  


ORDER

Service connection for a back condition as secondary to service-connected right foot disabilities is denied. 

Service connection for a left lower extremity condition as secondary to service-connected right foot disabilities is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


